 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       UNITED STATES OF AMERICA,                     No. 2:09-cr-0089 JAM KJN
12                       Respondent,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14       ANTRONETTE DEON NEAL,
15                       Movant.
16

17   INTRODUCTION
18           Movant, a federal prisoner proceeding without counsel, has filed a motion to vacate, set

19   aside, or correct her sentence pursuant to 28 U.S.C. § 2255.1 (ECF No. 56.) The United States

20   filed a response to the motion, and movant filed a reply. (ECF Nos. 66, 75.) After carefully

21   considering the written briefing and the applicable law, the court recommends that the motion

22   pursuant to 28 U.S.C. § 2255 be DENIED.

23   BACKGROUND FACTS AND PROCEDURAL HISTORY

24           On March 5, 2009, a grand jury returned an Indictment charging movant with a single

25   count of possession with intent to distribute at least 50 grams of a form of cocaine base known as

26   crack cocaine. (ECF No. 8.) After negotiations, and represented by counsel, movant entered into

27
     1
       This motion was assigned, for statistical purposes, the following civil case number: 2:13-cv-
28   236-JAM KJN P.
                                                       1
 1   a binding Plea Agreement pursuant to Rule 11(c)(1)(C).2 (ECF No. 70.)
 2             The terms of the Plea Agreement required movant to:
 3                    plead guilty to the sole Count of the Indictment in this case. The
                      Indictment charges the defendant with possession with intent to
 4                    distribute at least 50 grams of a form of cocaine base known as crack
                      cocaine, a Schedule II Controlled Substance, in violation of 21
 5                    U.S.C. § 841(a)(1). The defendant agrees that she is in fact guilty of
                      this charge and that the facts set forth in the Factual Basis attached
 6                    to this Plea Agreement as Exhibit A are accurate, true, and correct.
 7   (ECF No. 70 at 3-4; see also ECF No. 70 at 7 [outlining the elements of the offense, including
 8   that movant knowingly possessed at least 50 grams of crack cocaine].) In turn, the United States
 9   agreed to recommend a specific sentence of 180 months pursuant to Rule 11(c)(1)(C)3, and to not
10   file an information with the court charging movant’s prior drug felony offenses. (Id. at 6-7; see
11   also id. at 8 [noting that “under this agreement, [movant] agrees to be sentenced to a specific
12   sentence of 180 months pursuant to Rule 11(c)(1)(C)].) With respect to the specific sentence, the
13   Plea Agreement outlined additional pertinent stipulations by the parties:
14                    B. Stipulations Affecting Guidelines Calculation: The government
                      and the defendant agree that there is no material dispute as to the
15                    following sentencing guidelines variables and therefore stipulate to
                      the following:
16
                      1. Specific Sentence: The parties agree that the defendant’s sentence
17                    shall be 180 months in federal prison as the appropriate disposition
                      in this case. Fed. R. Crim. P. 11(c)(1)(C). This sentence takes into
18                    consideration that, if the defendant is a career offender, under current
                      law, she faces a guideline sentencing range of 262 to 325 months of
19                    imprisonment, based upon a maximum statutory sentence of life
                      imprisonment. The government would normally recommend a low-
20                    end sentence of 262 months.
21                    In light of recent policy guidance issued by the U.S. Department of
                      Justice regarding the difference between crack cocaine and powdered
22
     2
23       All references to Rules are to the Federal Rules of Criminal Procedure, unless otherwise noted.

24   3
       Rule 11(c)(1) provides, in part, that “[a]n attorney for the government and the defendant’s
     attorney, or the defendant when proceeding pro se, may discuss and reach a plea agreement. The
25   court must not participate in these discussions. If the defendant pleads guilty or nolo contendere
26   to either a charged offense or a lesser or related offense, the plea agreement may specify that an
     attorney for the government will:…(C) agree that a specific sentence or sentencing range is the
27   appropriate disposition of the case, or that a particular provision of the Sentencing Guidelines, or
     policy statement, or sentencing factor does or does not apply (such a recommendation or request
28   binds the court once the court accepts the plea agreement).” Fed. R. Crim. P. 11(c)(1)(C).
                                                         2
 1                   cocaine sentencing, the government has also calculated the
                     defendant’s sentencing range as if she were found in possession of
 2                   powdered cocaine. A career offender found in possession of over
                     100 grams of powdered cocaine would face a guideline sentencing
 3                   range of 151 to 188 months of imprisonment, based upon a 20 year
                     statutory maximum sentence.         If the government filed the
 4                   defendant’s prior drug trafficking conviction, then the defendant
                     would face a guideline sentencing range of 188 to 235 months of
 5                   imprisonment, based on a 30 year statutory maximum sentence.
 6                   Given the defendant’s prior criminal history and the guilty plea in
                     this case, the government believes a sentence of 180 months is
 7                   appropriate (assuming the defendant’s prior is not filed).
 8                   The defendant is absolutely precluded from seeking a sentence of
                     less than 180 months. However, the defendant is not precluded from
 9                   receiving a further reduction in her sentence for substantial
                     cooperation in other criminal cases in which she was not a participant
10                   and are not the subject of this Indictment. The defendant understands
                     and agrees that the government shall have the sole discretion to
11                   determine the amount of reduction made pursuant to U.S.S.G. §
                     5K1.1…
12

13   (Id. at 9-10.) Additionally, the Plea Agreement contained the following waiver of appeal and

14   collateral attack:

15                   The defendant understands that the law gives her a right to appeal her
                     conviction and sentence. She agrees as part of her plea, however, to
16                   give up the right to appeal the conviction and the right to appeal any
                     aspect of the sentence imposed in this case if the Court accepts this
17                   Plea Agreement and sentences the defendant to 180 months in prison.
18                   If the Court accepts this Plea Agreement and sentences the defendant
                     to 180 months in prison, the defendant also gives up any right she
19                   may have to bring a post-appeal attack on her conviction or her
                     sentence. She specifically agrees not to file a motion under 28 U.S.C.
20                   § 2255 or § 2241 attacking her conviction or sentence.
21                   If the defendant is sentenced to 180 months under this Plea
                     Agreement, she agrees to waive any and all rights she may have to
22                   later move for a reduction of her sentence under 18 U.S.C. § 3582.
                     This waiver is valid and enforceable even if the U.S. Sentencing
23                   Commission subsequently lowers the applicable guideline for crack
                     cocaine offenses under U.S.S.G. § 2D1.1 or the career offender
24                   guideline under U.S.S.G. § 4B1.1.
25   (Id. at 11.) The Plea Agreement explained that, pursuant to Rule 11(c)(3), the court may accept

26   or reject the Plea Agreement, or may defer its decision as to the acceptance or rejection until there

27   has been an opportunity to consider the presentence report. (Id. at 3.) Movant’s counsel signed

28   the Plea Agreement, representing that: “I have read this Plea Agreement and have discussed it
                                                        3
 1   fully with my client. The Plea Agreement accurately and completely sets forth the entirety of the
 2   agreement. I concur in my client’s decision to plead guilty as set forth in this Plea Agreement.
 3   (Id. at 14.) For her part, movant signed the Plea Agreement, representing that:
 4                   I have read this Plea Agreement and carefully reviewed every part of
                     it with my attorney. I understand it, and I voluntarily agree to it.
 5                   Further, I have consulted with my attorney and fully understand my
                     rights with respect to the provisions of the Sentencing Guidelines that
 6                   may apply to my case. No other promises or inducements have been
                     made to me, other than those contained in this Plea Agreement. In
 7                   addition, no one has threatened or forced me in any way to enter into
                     this Plea Agreement. Finally, I am satisfied with the representation
 8                   of my attorney in this case.
 9   (Id.)
10            On April 15, 2011, the court conducted a plea colloquy pursuant to Rule 11, accepted
11   movant’s guilty plea, and deferred its decision of whether to accept the Plea Agreement. (ECF
12   No. 66-1.) As part of the plea colloquy, movant assured the court that she was fully satisfied with
13   the representation and advice given by her attorney; that she understood the elements of the
14   offense to which she was pleading guilty, including that she knowingly possessed at least 50
15   grams of a form of cocaine base known as crack cocaine; that each and every fact set forth in the
16   factual basis for the plea was true and correct; that she understood the operation of the Plea
17   Agreement and that she would be sentenced to 180 months in prison if the court accepted the Plea
18   Agreement; and that she understood that she would be giving up her right to collaterally attack or
19   appeal all or any part of the plea and/or sentence. (Id. at 7:14-17, 10:15-12:23, 13:9-21, 14:22-
20   16:7.)
21            After movant’s guilty plea, Probation prepared a Presentence Investigation Report
22   (“PSR”), which found that movant qualified as a career offender under U.S.S.G. § 4B1.1(b)(A),
23   because she had sustained two prior felony drug convictions prior to her federal drug trafficking
24   conviction. Neither party filed objections to the PSR, and movant only filed a memorandum
25   consisting of letters attesting to her good character. (ECF No. 52.)
26            Subsequently, on February 7, 2012, the court held a sentencing hearing. (ECF No. 53.)
27   At the hearing, movant confirmed that she had reviewed the PSR and that she had had sufficient
28   time to discuss it with her attorney. (ECF No. 66-2 at 4:25-5:7.) The court adopted the findings
                                                        4
 1   in the PSR that the offense level was 34 and the criminal history category was VI, resulting in a
 2   guideline range of 262 to 327 months in prison. (Id. 5:8-6:4.) After considering a letter from the
 3   United States written pursuant to sentencing guideline 5K1.1 and character letters submitted by
 4   movant, the court accepted the Plea Agreement pursuant to Rule 11(c)(1)(C) and sentenced
 5   movant to 180 months in prison. (Id. at 8:17-25.) The court noted that it was “unfortunate that
 6   it’s as severe as it is and Ms. Neal is so young, but on the other hand, as explained last week and
 7   in the 5K letter, I think it’s an extraordinarily fair offer by the government and a reasonable
 8   compromise in this case.” (Id. at 6:18-22.) The court thereafter entered judgment on February
 9   14, 2012. (ECF No. 54.)
10          No direct appeal was filed. However, on February 6, 2013, movant filed the instant
11   motion to vacate, set aside, or correct her sentence pursuant to 28 U.S.C. § 2255. (ECF No. 56.)
12   GROUNDS FOR THE SECTION 2255 MOTION
13          Movant raises the following claims in her motion:
14          1. Ineffective assistance of counsel, because movant purportedly only possessed 42
15              grams of crack cocaine, and movant’s attorney did not explain to movant that she was
16              stipulating to possession of at least 50 grams of crack cocaine and the effects thereof.
17          2. Ineffective assistance of counsel, because movant claims her attorney did not explain
18              that the crack cocaine sentencing guidelines were being lowered, and did not properly
19              raise the issue with the court.
20          3. The prosecutor had a personal dislike for movant which affected movant’s sentence
21          4. Ineffective assistance of counsel, because movant claims her attorney never explained
22              that the Plea Agreement was waiving movant’s ability to argue for a sentence of less
23              than 180 months in prison based on movant’s personal history and the
24              facts/circumstances of the offense
25          5. Ineffective assistance of counsel, because movant claims her attorney made no
26              objections to the PSR, which purportedly miscalculated movant’s criminal history
27          Based on those grounds, movant requests the court to set aside the judgment of conviction
28   and to permit her to withdraw her guilty plea.
                                                        5
 1   DISCUSSION
 2                    Title 28 U.S.C. § 2255 provides that:
 3                    [a] prisoner under sentence of a court established by Act of
                      Congress claiming the right to be released upon the ground that the
 4                    sentence was imposed in violation of the Constitution or laws of the
                      United States, or that the court was without jurisdiction to impose
 5                    such sentence, or that the sentence was in excess of the maximum
                      authorized by law, or is otherwise subject to collateral attack, may
 6                    move the court which imposed the sentence to vacate, set aside or
                      correct the sentence.
 7

 8          As an initial matter, the United States argues that the section 2255 motion should be
 9   dismissed, because movant’s claims are encompassed by the waiver of appeal and collateral
10   attack in the Plea Agreement, which was knowing and voluntary. Although that argument is
11   colorable and well-supported by the record, movant couches most of her claims here as
12   ineffective assistance of counsel claims. The Ninth Circuit Court of Appeals has suggested that a
13   defendant may not waive an ineffective assistance of counsel claim challenging the knowing and
14   voluntary nature of the plea agreement. See Washington v. Lampert, 422 F.3d 864, 871 (9th Cir.
15   2005) (“We therefore hold that a plea agreement that waives the right to file a federal habeas
16   petition pursuant to 28 U.S.C. § 2254 is unenforceable with respect to an IAC claim that
17   challenges the voluntariness of the waiver.”); United States v. Pruitt, 32 F.3d 431, 433 (9th Cir.
18   1994) (noting, in the context of a section 2255 motion, that “[w]e doubt that a plea agreement
19   could waive a claim of ineffective assistance of counsel based on counsel’s erroneously
20   unprofessional inducement of the defendant to plead guilty or accept a particular plea bargain”).
21   Nevertheless, even assuming, without deciding, that movant’s claims were not waived, they fail
22   on the merits.
23          “A convicted defendant seeking to overturn his conviction or sentence on the basis that he
24   was denied effective assistance of counsel must establish (1) that counsel’s performance was
25   deficient; and (2) that the deficient performance prejudiced the defense.” United States v. Day,
26   285 F.3d 1167, 1169-70 (9th Cir. 2002) (citing Strickland v. Washington, 466 U.S. 668, 687
27   (1984)). “Prejudice requires showing that counsel’s errors were so serious as to deprive the
28   defendant of a fair trial, a trial whose result is reliable. More specifically, the defendant must
                                                        6
 1   show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result
 2   of the proceeding would have been different. A reasonable probability is a probability sufficient
 3   to undermine confidence in the outcome. Day, 285 F.3d at 1170 (citing Strickland, 466 U.S. at
 4   687, 694). As discussed below, movant fails to establish deficient performance by her defense
 5   attorney, let alone that she suffered any resulting prejudice.
 6          In Ground One, movant claims ineffective assistance of counsel, because movant
 7   purportedly only possessed 42 grams of crack cocaine, and movant’s attorney purportedly did not
 8   explain to movant that she was stipulating to possession of at least 50 grams of crack cocaine and
 9   the effects thereof. First, movant’s assertion that she did not realize she was stipulating to having
10   possessed at least 50 grams of crack cocaine is belied by the record. The Plea Agreement, which
11   movant represented she carefully reviewed, understood, and then signed, as well as the plea
12   colloquy made numerous references to movant having possessed at least 50 grams of crack
13   cocaine. Second, movant’s sentence of 180 months did not rest on the sentencing guideline for
14   crack cocaine or having possessed any particular amount of crack cocaine, but instead was based
15   on an express stipulation pursuant to Rule 11(c)(1)(C). Moreover, as the United States’ briefing
16   points out, movant’s counsel’s advice to enter into that stipulation was eminently reasonable,
17   given that she faced a sentencing range of 262-327 months in prison under the sentencing
18   guidelines as a career offender.
19          In Ground Two, movant claims ineffective assistance of counsel, because her attorney
20   purportedly did not explain to her that the crack cocaine sentencing guidelines were being
21   lowered and did not properly raise the issue with the court. First, movant’s assertion is again
22   belied by the record, because the Plea Agreement, which movant represented she carefully
23   reviewed, understood, and then signed, specifically contemplated a potential change in the
24   sentencing guideline for crack cocaine, noting: “This waiver is valid and enforceable even if the
25   U.S. Sentencing Commission subsequently lowers the applicable guideline for crack cocaine
26   offenses under U.S.S.G. § 2D1.1 or the career offender guideline under U.S.S.G. § 4B1.1.” (ECF
27   No. 70 at 11.) Second, any change in the crack cocaine sentencing guideline in U.S.S.G. § 2D1.1
28   was immaterial here because movant is a career offender. As such, U.S.S.G. § 4B1.1, the
                                                        7
 1   guideline applicable to career offenders, controlled movant’s sentencing exposure, and the Ninth
 2   Circuit has held that the career offender guideline was unaffected by the amendment to the crack
 3   cocaine sentencing guideline. United States v. Wesson, 583 F.3d 728, 731 (9th Cir. 2009).
 4          In Ground Three, movant asserts that the prosecutor had a personal dislike for movant,
 5   ostensibly because she did not cooperate to the extent that the United States desired, and that such
 6   dislike affected her sentence. Movant entirely fails to explain how such facts, even if true,
 7   resulted in ineffective assistance of counsel by her attorney. Additionally, to the extent that
 8   movant attempts to assert some type of vindictive prosecution claim, and even assuming that such
 9   a claim was not waived by failing to raise it before the district court or on direct appeal, it plainly
10   fails on the merits. “The doctrine of vindictive prosecution does not apply when there has been
11   no increase in the severity of the charge or the sentence imposed.” United States v. Kinsey, 994
12   F.2d 699, 701 (9th Cir. 1993). In this case, the United States, consistent with the Plea Agreement,
13   recommended a sentence of 180 months in prison, which, as noted above, was significantly less
14   than the applicable guideline range of 262-327 months in prison.
15          In Ground Four, movant claims ineffective assistance of counsel, because her attorney
16   purportedly never explained that the Plea Agreement was waiving movant’s ability to argue for a
17   sentence of less than 180 months in prison based on movant’s personal history and the
18   facts/circumstances of the offense. First, movant’s assertion is again belied by the record,
19   because the Plea Agreement, which movant represented she carefully reviewed, understood, and
20   then signed, made abundantly clear that movant was “absolutely precluded from seeking a
21   sentence of less than 180 months,” except that the United States, in its “sole discretion” could
22   request a further reduction for substantial cooperation pursuant to U.S.S.G. § 5K1.1. (ECF No.
23   70 at 10.) Second, movant provides no facts, beyond mere conclusory speculation, that she was
24   entitled to some type of variance below 180 months, and that her counsel therefore improperly
25   failed to advise her of such a potential variance.
26          Finally, in Ground Five, movant claims ineffective assistance of counsel, because her
27   attorney made no objections to the PSR, which purportedly miscalculated movant’s criminal
28   history. However, movant never raised any such alleged miscalculations on direct appeal, which
                                                          8
 1   results in procedural default given that movant has made no proper showing of cause for why she
 2   failed to file a direct appeal on the matter. See United States v. Ratigan, 351 F.3d 957, 962 (9th
 3   Cir. 2003) (“A § 2255 movant procedurally defaults his claims by not raising them on direct
 4   appeal and not showing cause and prejudice or actual innocence in response to the default.”).
 5   Moreover, even if such a claim was not procedurally defaulted, movant alleges no facts beyond
 6   sheer speculation that her criminal history was somehow miscalculated.
 7            In sum, movant has not made any proper showing that her counsel’s performance was
 8   deficient, let alone that she suffered any resulting prejudice. Nor has she offered any other proper
 9   basis for relief under 28 U.S.C. § 2255.
10   CONCLUSION
11            Accordingly, IT IS HEREBY RECOMMENDED that:
12            1. The motion to vacate, set aside, or correct movant’s sentence pursuant to 28 U.S.C.
13   § 2255 (ECF No. 56) be DENIED.
14            2. The Clerk of the Court be directed to close companion civil case No. 2:13-cv-236-JAM
15   KJN P.
16            These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
21   objections shall be filed and served within fourteen days after service of the objections. The
22   parties are advised that failure to file objections within the specified time waives the right to
23   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
24   Dated: January 17, 2019
25

26

27

28
                                                         9
